 407309 NLRB No. 60CORNERSTONE BUILDERS1302 NLRB 581.2In a letter dated June 17, 1992, Respondents' attorney advisedthe Acting Regional Director that the Respondents have gone out of
business, that neither Respondent has had any employees for a sub-
stantial period of time, and that neither corporation has any assets
from which financial payments may be made.3In her Motion for Default Summary Judgment, counsel for theGeneral Counsel avers that the Respondent's attorney in a telephoneconversation of September 24, 1992, reiterated the Respondent's ear-lier assertion that the Respondent was no longer in business and ad-
vised that the Respondent did not intend to file an answer to the
compliance specification.Cornerstone Builders, Inc., and its alter ego MiracleConstruction Services, Limited, d/b/a M.C.S.,
Ltd. and Painters District Council No. 2, a/wInternational Brotherhood of Painters and Al-
lied Trades, AFL±CIO and Joseph Shatro, asManaging Trustee of the Painters District
Council No. 2 Pension, Welfare, Group Insur-
ance, Vacation and Apprenticeship and Jour-
neyman Training Trusts. Cases 14±CA±20825and 14±CA±20825±2October 30, 1992SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn April 15, 1991,1the National Labor RelationsBoard issued a Decision and Order, inter alia, adopting
the recommended Order of the administrative law
judge ordering Cornerstone Builders, Inc., and its alter
ego Miracle Construction Services, Limited, d/b/a
M.C.S., Ltd., to comply with all terms of the collec-
tive-bargaining agreement, make whole the unit em-
ployees for any loss of wages and benefits owed since
March 1, 1990, make all contractually required pay-
ments to fringe benefit funds pursuant to the terms of
the collective bargaining agreement; and reimburse
unit employees for any expenses incurred from the
failure to make such payments. On May 26, 1992, the
United States Court of Appeals for the Eighth Circuit
enforced the Board's Order.2A controversy having arisen over the amount ofbackpay due discriminatees, on August 26, 1992, the
Regional Director for Region 7 issued a compliance
specification and notice of hearing alleging the amount
due under the Board's Order, and notifying the Re-
spondent that it should file a timely answer complying
with the Board's Rules and Regulations. Although
properly served with a copy of the compliance speci-
fication, the Respondent has failed to file an answer.By letter dated September 24, 1992,3counsel for theGeneral Counsel advised the Respondent's attorneythat no answer to the compliance specification hadbeen received and that unless an appropriate answer
was filed by close of business on September 28, 1992,
summary judgment would be sought. The Respondent
filed no answer.On October 8, 1992, the General Counsel filed withthe Board a Motion for Default Summary Judgment on
compliance specification for failing to file an answer,
with exhibits attached. On October 13, 1992, the Board
issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the Motion
should not be granted. The Respondent again filed no
response. The allegations in the motion and in the
compliance specification are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(®MDBU¯*ERR17*®MDNM¯a)®MDBU¯*ERR17*®Mtions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-
tion. Section 102.56(®MDBU¯*ERR17*®MDNM¯c)®MDBU¯*ERR17*lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Default Summary Judgment, the Respond-
ent, despite having been advised of the filing require-
ments, has failed to file an answer to the compliance
specification. In the absence of good cause for the Re-
spondent's failure to file an answer, we deem the alle-
gations in the compliance specification to be admitted
as true, and grant the General Counsel's Motion for
Summary Judgment. Accordingly, we conclude that the
net backpay due the discriminatees is as stated in the
compliance specification and we will order payment by
the Respondent to the discriminatees. 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ORDERThe National Labor Relations Board orders that theRespondent, Cornerstone Builders, Inc., and its alter
ego Miracle Construction Services, Limited, d/b/a
M.C.S., Ltd., its officers, agents, successors, and as-signs, shall make whole the individuals and benefit
funds named below, by paying them the amounts fol-
lowing their names, with interest to be computed in the
manner prescribed in New Horizons for the Retarded,283 NLRB 1173 (®MDBU¯*ERR17*®MDNM¯1987)®MDBU¯*ERR1quired by Federal and state laws:Lee Lollar$7,339.20
Kevin Whitney14,216.80

Welfare, Pension, Apprenticeship27,984.00
and Journeyman Training and
Vacation Funds (®MDBU¯*ERR17*®MDNM¯payments onbehalf of employees named in
the compliance specification)®MDBU¯*ERR17*®MDNM¯